*235
By the Court,

Valentine, J.:
The plaintiffs in error have filed no brief nor made any oral argument in this case. No errors have therefore been very specifically pointed out to us. And from an inspection of the petition in error, and a hasty examination of the record, we have discovered no error. For the reasons therefore that no error is obvious, and none has been pointed out to us except by the petition in error, (Wilson v. Fuller, 9 Kas., 176,) the judgment of the court below must be affirmed.
All the Justices concurring.